DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that “AND METHOD” be deleted from the title as no method claims are presented.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 30 October 2018 and 4 June 2019, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Specification
The abstract of the disclosure is objected to because in line 6, “order be” should be changed to --order to be--.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because the written description lacks the appropriate section headings customarily found in a U.S. patent application as provided in 37 CFR 1.77(b), which are:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC (See 37 CFR 1.52(e)(5) and MPEP 608.05.  Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text are permitted to be submitted on compact discs.) or
REFERENCE TO A “MICROFICHE APPENDIX” (See MPEP § 608.05(a).  “Microfiche Appendices” were accepted by the Office until March 1, 2001.) 
(e) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(f) BRIEF SUMMARY OF THE INVENTION.
(g) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(h) DETAILED DESCRIPTION OF THE INVENTION.
(i) CLAIM OR CLAIMS (commencing on a separate sheet).
(j) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(k) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).

Claim Objections
Claim 1 is objected to because in line 5, the phrase “in order be” should be changed to --in order to be--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8, the expression “can be relocated” renders the claimed subject matter vague and indefinite because the claim fails to positively set forth what structure performs or permits the function of being relocated.  The expression is overly broad as well since anything can be relocated simply by moving it to a different location.  Additionally, the claim fails to positively set forth to what other features of the claimed machine the center of gravity of the mass balance element and/or of the dispensing unit are relocated.
Claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 1, lines 9 and 10, “the carrier” lacks proper antecedent basis.
Claim 2, line 2, it is unclear if the annual carrier set forth in claim 2 is one and the same as the “carrier” set forth in claim 1 from which claim 2 depends.
Claim 5, lines 1 and 2, “the film roll” lacks proper antecedent basis.

Claim 6, line 5, “the common carrier” lacks proper antecedent basis.
Claim 7, lines 7 and 8, the expression “a center of gravity of the mass balancing element and/or the dispensing unit is relocated relative to an axis of rotation” fails to particularly point out the structure since it is unclear what element set forth in the claim is being referred to as having “an axis of rotation”.
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell, Jr. (US 4545182) in view of Reed (US 3128216).
Regarding claim 1, the McDowell reference discloses a machine (see figs. 1-3) for packaging piece good combinations (24) with a transport device (conveyors 31, 32, 33) which transports a plurality of piece goods in a predetermined transport direction, and with a first wrapping device (film dispensing apparatus 42) which is suitable and 
However, the Reed reference discloses that it is old and well known in the relevant art to provide a similar type of wrapping apparatus which includes a wrapping material dispenser (winding unit 1 with disc 14) revolving around a mandrel (3), and a counterbalance weight (125) (see fig. and col. 8, lines 16-23) which expressly discloses that the counterbalance weight (125) may be relocated to balance the weight of the dispensing idler (62) (see fig. 4) by moving it along slots (127) in the disc (14).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the McDowell machine by having incorporated structure associated with the counterbalance weight to permit it to be relocated, as suggested by Reed, in order to vary the position of the counterbalance weight to balance the weight of the dispensing unit (46).
The recitations “in particular as a function of an amount of film on the dispensing unit, relative to an axis of rotation of the carrier and/or relative to an axis of rotation of the revolving movement of the dispensing unit” as set forth in the claim are not required 
Regarding claim 2, the McDowell machine, as modified by Reed above, teaches the dispensing unit (46) and the mass balancing element (48) are arranged on a common rotatable, annular carrier (44).
Regarding claim 3, the McDowell machine, as modified by Reed above, teaches the center of gravity of the mass balancing element (48) is movable towards the dispensing unit (46) and/or away from the dispensing unit (46) with respect to the axis of rotation of the carrier and/or with respect to the axis of rotation of the revolving movement of the dispensing unit (46).
Regarding claim 4, the McDowell machine, as modified by Reed above, teaches a center point of the mass balancing element (48) and a center point of the dispensing unit (46) lie on an axis and the axis extends through the axis of rotation of the carrier (44).
Regarding claim 5, the McDowell machine, as modified by Reed above, teaches the weight of the dispensing unit (46) and/or of the film roll deviates by no more than ± 50% from the weight of the mass balancing element.  This language is meet by the dispensing unit weight and the mass balancing element weight being the same in the McDowell machine.

The McDowell reference meets all of applicant’s claimed subject matter, but does not expressly disclose that the mass balancing element is movable relative to a rotational axis of the carrier, wherein the mass balancing element and/or the dispensing unit is movable relative to the axis of rotation of the carrier as a function of an amount of film on the dispensing unit.
However, the Reed reference discloses that it is old and well known in the relevant art to provide a similar type of wrapping apparatus which includes a wrapping material dispenser (winding unit 1 with disc 14) revolving around a mandrel (3), and a counterbalance weight (125) (see fig. and col. 8, lines 16-23) which expressly discloses that the counterbalance weight (125) may be relocated to balance the weight of the dispensing idler (62) (see fig. 4) by moving it along slots (127) in the disc (14).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the McDowell machine by having incorporated structure associated with the counterbalance weight to allow the mass balancing element to be movable relative to a rotational axis of the carrier, wherein the mass balancing element and/or the dispensing unit is movable relative to 
Regarding claim 7, the McDowell reference discloses a machine for packaging piece good combinations, wherein a transport device (31, 32, 33) transports a plurality of piece goods (24) in a predetermined transport direction, and wherein a first wrapping device wraps (42) the piece goods with a film element (58), wherein this first wrapping device (42) has a dispensing unit (46) revolving around the piece goods (24), and wherein the piece goods (24) are delivered to the first wrapping device (42) in order to be wrapped by the film element (58), characterized in that a mass balancing element (48) is associated with the dispensing unit (46).  
The McDowell machine inherently discloses that the mass balancing element (48) and/or the dispensing unit (46) has a center of gravity, but does not expressly disclose that a center of gravity of the mass balancing element (48) and/or the dispensing unit (46) is relocated relative to an axis of rotation, wherein the mass balancing element (48) moves its center of gravity with respect to the axis of rotation towards the dispensing unit (46) and/or away from the dispensing unit (46).
However, the Reed reference discloses that it is old and well known in the relevant art to provide a similar type of wrapping apparatus which includes a wrapping material dispenser (winding unit 1 with disc 14) revolving around a mandrel (3), and a 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the McDowell machine by having incorporated structure associated with the counterbalance weight to allow the center of gravity of the mass balancing element (48) to be relocated relative to an axis of rotation, wherein the mass balancing element (48) moves its center of gravity with respect to the axis of rotation towards the dispensing unit (46) and/or away from the dispensing unit (46), as suggested by Reed, in order to vary the position of the counterbalance weight (48) to balance the weight of the dispensing unit (46).  In this instance, a skilled artisan would have recognized that by incorporating structure, as suggested by Reed, into the McDowell machine, the counterbalance weight (48) would be movable with respect to the axis of rotation towards the dispensing unit (46) and/or away from the dispensing unit (46).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references are cited to show wrapping devices which include counterbalance weights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        16 January 2021